 


116 HRES 2 EH: To inform the Senate that a quorum of the House has assembled and of the election of the Speaker and the Clerk 
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 2 
In the House of Representatives, U. S.,

January 3, 2019
 
RESOLUTION 
To inform the Senate that a quorum of the House has assembled and of the election of the Speaker and the Clerk  
 
 
That the Senate be informed that a quorum of the House of Representatives has assembled; that Nancy Pelosi, a Representative from the State of California, has been elected Speaker; and that Karen L. Haas, a citizen of the State of Maryland, has been elected Clerk of the House of Representatives of the One Hundred Sixteenth Congress.  Karen L. Haas,Clerk. 